Title: To John Adams from Prince Abbondio Rezzonico, 19 March 1797
From: Rezzonico, Prince Abbondio
To: Adams, John



Sir
Rome, the 19th March, 1797

It was certainly a great satisfaction to me, as it has been to all those, that Know your Parts and your heart, to hear your Election in President of these United States. Agree therefore I beg you, my rejoicings; which are no Less effect of my duty, than of that Friendshiph, that I had been so happy as to make with you at London.
I take, at the mean time, the Liberty of raccomanding to you, Sir, Mr. John Sartori, that has been here an other time. He is of a very good and honest family of this City; and may surely deserve your Consideration. Since I have a great interest as for him, as for his Family; I will take as a particular favour if he will experience its gracious effects.
I have the honor to be with very much Respect and Friendship
Sir
Permit me to make occasion therefore to congratulate you, assuring you, that it is difficult for me to express how rejoiced I am at your advancement, as impossible to declare how far I have the honour to be / your most humble, and Obedient Servent


Prince Abondio RezzonicoI take the liberty to present to you the Monument of my Uncle